Case 1:20-cv-10088-RMB-KMW Document 10 Filed 10/02/20 Page 1 of 5 PageID: 45




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


ZACHARY DISANTIS,                                    :
                                                     :
                                 Plaintiff,          :
                                                     :
                                                       Case No. 1:20-CV-10088-RMB-KMW
                      v.                             :
                                                     :
TD BANK, N.A.                                        :
                                                       JOINT DISCOVERY PLAN
                                                     :
                                 Defendant.          :
                                                     :
                                                     :

1.       Attorneys of Record:

           Gregg L. Zeff                          Louis L. Chodoff
           Eva E. Zelson                          Emily J. Daher
           ZEFF LAW FIRM LLC                      BALLARD SPAHR LLP
           100 Century Parkway, Suite 160         210 Lake Drive East, Suite 200
           Mt. Laurel, NJ 08054                   Cherry Hill, NJ 08002
           856-778-9700                           856-761-3400

           Attorney for Plaintiff,                Attorneys for Defendant
           Zachary DiSantis                       TD Bank, N.A.

2.       Brief description of the case, including causes of action and defenses asserted.

         Plaintiff’s Statement of the Case:

         Plaintiff Zachary DiSantis, a former TD Bank employee, filed a two count
         Complaint against TD Bank alleging disability discrimination under the New
         Jersey Law Against Discrimination (“NJLAD”) (Count One), and retaliation
         under NJLAD for allegedly complaining of discrimination during his employment
         (Count Two).

         DiSantis is a person with a disability, and, in 2016, began to be frequently
         harassed by a supervisor. The harassment was severe, and included a supervisor
         telling DiSantis to “kill himself”. DiSantis reported the discrimination, and was
         told by TD Bank’s corporate office that he should not complain. DiSantis
         thereafter applied for multiple promotions, and was denied these promotions in
         retaliation for his complaint. All promotions were awarded to candidates who
         were less qualified. DiSantis made complaints regarding the retaliation he was
         facing.

         In March of 2018, DiSantis witnessed an altercation wherein an employee of


DMEAST #42411720 v1
Case 1:20-cv-10088-RMB-KMW Document 10 Filed 10/02/20 Page 2 of 5 PageID: 46




         Defendant used “the c-word” to refer to a female customer. DiSantis reasonably
         believed this constituted gender discrimination, and made a formal complaint
         about the incident. In May of 2018, DiSantis took medical leave in relation to his
         disability. When DiSantis returned to work, he was terminated because of his
         disability and his complaints about disability and gender discrimination.
         Defendant’s stated reasons for terminating DiSantis are pretextual—DiSantis did
         not make the error alleged by Defendant, and instead made a minor error for
         which other employees were not even disciplined, let alone terminated.

         Defendant’s Statement of the Case:

         TD Bank terminated Plaintiff’s employment on August 23, 2018, for violation of
         TD Bank Wire Transfer Policy. On April 24, 2018, Plaintiff submitted an
         international wire transfer to eight recipients in foreign currency, rather than US
         currency as the customer had requested. The error resulted in a loss to the Bank
         of nearly $15,000. During the investigation of Plaintiff’s error, Plaintiff applied
         for FMLA leave. At the conclusion of the investigation, TD Bank made the
         decision to terminate Plaintiff’s employment due to the policy violation,
         Plaintiff’s carelessness, lack of accountability by Plaintiff for the error, and
         amount of loss to the Bank. TD Bank advised Plaintiff of the termination of his
         employment when he returned from leave on August 23, 2018.

         TD Bank denies Plaintiff’s allegations that his termination was pretext for
         disability discrimination and retaliation for complaints of discrimination or
         asserting rights under the NJLAD to take a medical leave of absence for his
         alleged disability. TD Bank further denies Plaintiff’s baseless allegation that in
         2016 a co-worker told him he should “kill himself.” Plaintiff did allege to his
         supervisor in 2016 that when he was going outside for a cigarette, a co-worker
         commented “ya! go outside and kill yourself.” Plaintiff complained that the
         comment was “inappropriate and offensive,” but at no point did he claim it was
         discriminatory based on an alleged disability, or in any other manner. Therefore,
         Plaintiff did not engage in protected activity. Further, the employee he alleges
         made the comment vehemently denies the allegation. Finally, any promotion
         decisions made by TD Bank in 2017 after Plaintiff made the false allegation were
         based on legitimate, non-retaliatory reasons, specifically, Plaintiff was not the
         most qualified applicant for the position; and, Plaintiff’s claims based on those
         allegations fall outside the applicable statute of limitations. TD Bank further
         denies Plaintiff’s allegation that he complained of gender discrimination. An
         incident did occur involving a drunk, upset customer that said the “c” word.
         Plaintiff and another employee called the police. Plaintiff did not make any
         complaint of gender discrimination based on the incident.

         Plaintiff was terminated for a legitimate, non-discriminatory and non-retaliatory
         reason – he completed a wire transfer in the wrong currency, contrary to the
         instruction from the customer, thus violating TD Bank policy. Plaintiff’s error
         demonstrated carelessness in performing his duties resulting in a nearly $15,000


DMEAST #42411720 v1
                                                  2
Case 1:20-cv-10088-RMB-KMW Document 10 Filed 10/02/20 Page 3 of 5 PageID: 47




          loss to the bank and Plaintiff did not take accountability for his error.
          Consequently, Defendant made the decision to terminate Plaintiff’s employment.

3.        Settlement Discussions

          Plaintiff anticipates making an initial demand within two weeks of the date of this Joint

Discovery Plan.

4.        The parties have met pursuant to Fed.R.Civ.P. 26(f): October 1, 2020

5.        Exchange of information required by Fed.R.Civ.P. 26(a)(1): Plaintiff provided his
          Initial Disclosures on September 25, 2020. Defendant will provide Initial Disclosures by
          October 22, 2020.

6.     A description of all discovery problems encountered to date, the efforts undertaken
by the parties to remedy these problems, and the parties suggested resolution of the
problems.
       There have been no discovery problems to date.

7.        The parties have not conducted discovery yet in this matter.

8.        Proposed Joint Discovery Plan:

        (a)           Discovery is needed on the following subjects: The factual claims and defenses
in the case.

          (b)         Discovery should not be conducted in phases or be limited to particular
issues.

          (c)         Proposed schedule:

                      (1)    Fed. R. Civ. P. 26 Disclosures: October 22, 2020

                      (2)    E-Discovery conference pursuant to L. Civ. R. 26.1(d): October 1, 2020

                      (3)    Service of initial written discovery: November 5, 2020

                      (4)    Maximum of 25 Interrogatories by each party to each other party.

                      (5)    Maximum of 10 depositions to be taken by each party.

                      (6)    Motions to amend or to add parties to be filed by: February 22, 2021

                      (7)    Factual discovery to be completed by: June 22, 2021

                      (8)    Plaintiff’s damages expert report due on: Thirty days after disposition
                             of any dispositive motions.

DMEAST #42411720 v1
                                                     3
Case 1:20-cv-10088-RMB-KMW Document 10 Filed 10/02/20 Page 4 of 5 PageID: 48




                      (9)    Defendant's damages expert report due on: Thirty days after the
                             deadline for Plaintiff’s damages expert report.

                      (10)   Damages expert depositions to be completed by: Thirty days after
                             service of Defendant’s damages expert report.

                      (11)   Dispositive motions to be filed by: August 23, 2021

         (d)          Set forth any special discovery mechanism or procedure requested.

                      None anticipated.

      (e)     A pretrial conference may take place on: 30 days after disposition of any
motions for summary judgment.

       (f)     Trial date: To be determined at the discretion of the Court following the outcome
of dispositive motions. A jury trial is requested.

9.       Special discovery needs (i.e. videotape/telephone depositions, problems with out-of-
         state witnesses or documents, etc.)
         The parties reserve the right to videotape depositions.

10.     A statement regarding any issues about disclosure of electronically stored
        information, including the form or forms in which it should be produced.
        The parties do not anticipate any issues about disclosure of electronically stored
information. The parties will produce all electronically stored information in its native format.
If producing the data in its native format is not reasonably feasible or would present the data in a
form in which it would be unable to view, then the parties may produce the data in some other
reasonably usable form

11.      The parties do not anticipate any discovery problems not listed above.

12.      The parties agree the case is appropriate for voluntary mediation.

13.      This case is not appropriate for bifurcation.

14.      An interim status/settlement conference (with clients in attendance) should be held: To be
         determined at the discretion of the Court following close of fact discovery or at the
         request of the parties.

15.      The parties do not consent to the trial being conducted by a Magistrate Judge.




DMEAST #42411720 v1
                                                     4
Case 1:20-cv-10088-RMB-KMW Document 10 Filed 10/02/20 Page 5 of 5 PageID: 49




16.      The parties do not anticipate any other issues that need to be addressed at the Rule
         16 Conference.




s/Eva E. Zelson                                    s/Emily J. Daher
Eva E. Zelson                                      Louis L. Chodoff
ZEFF LAW FIRM LLC                                  Emily J. Daher
100 Century Parkway, Suite 160                     BALLARD SPAHR LLP
Mt. Laurel, NJ 08054                               210 Lake Drive East, Suite 200
856-778-9700                                       Cherry Hill, NJ 08002
                                                   856-761-3400
Attorney for Plaintiff,
Zachary DiSantis                                   Attorneys for Defendant TD Bank

Dated: October 1, 2020




DMEAST #42411720 v1
                                               5
